                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION


RANDY COWHERD,                                          5:19-CV-05027-KES

                     Plaintiff,

       vs.                                         ORDER DENYING PLAINTIFF’S
                                                    EMERGENCY MOTION FOR
MIKE LEIDHOLT, SECRETARY OF                         PRELIMINARY INJUNCTION
CORRECTIONS,

                     Defendant.


      Plaintiff, Randy Cowherd, filed a pro se civil rights lawsuit under 42 U.S.C. §

1983. Docket 12. This court screened Cowherd’s complaint under 28 U.S.C. §

1915A and directed service. Docket 7. Cowherd moves for an emergency

preliminary injunction. Docket 6.

      “A preliminary injunction is an extraordinary remedy[.]” Roudachevski v. All–

Am. Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011); see also Hughbanks v.

Dooley, 788 F. Supp. 2d 988, 992 (D.S.D. 2011). “The burden of proving that a

preliminary injunction should be issued rests entirely with the movant.” Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995).

      “Whether a preliminary injunction should issue involves consideration of (1)

the threat of irreparable harm to the movant; (2) the state of the balance between

this harm and the injury that granting the injunction will inflict on other parties

litigant; (3) the probability that movant will succeed on the merits; and (4) the

public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir.

1981). “ ‘The primary function of a preliminary injunction is to preserve the status
quo until, upon final hearing, a court may grant full, effective relief.’ ” Rathmann

Group v. Tanenbaum, 889 F.2d 787, 789-90 (8th Cir. 1989) (quoting Ferry-Morse

Seed Co. v. Food Corn, Inc., 729 F.2d 589, 593 (8th Cir. 1984)). The Eighth Circuit

held that “ ‘the failure to show irreparable harm is, by itself, a sufficient ground

upon which to deny a preliminary injunction[.]’ ” Adam-Mellang v. Apartment

Search, Inc., 96 F.3d 297, 299 (8th Cir. 1996) (quoting Gelco Corp. v. Coniston

Partners, 811 F.2d 414, 418 (8th Cir. 1987)).

         “To demonstrate irreparable harm, a plaintiff must show that the harm is

‘certain, great and of such imminence that there is a clear and present need for

equitable relief.’ ” Gard v. Dooley, No. 4:14-cv-04023-LLP, 2014 WL 4243586, at *1

(D.S.D. Aug. 26, 2014) (quoting Packard Elevator v. Interstate Commerce Comm’n,

782 F.2d 112, 115 (8th Cir. 1986)). A “ ‘plaintiff must make a showing of actual,

substantial harm resulting from the alleged infringement.’ ” Id.; (quoting Travelers

Express Co. v. Transaction Tracking Techs., Inc., 305 F. Supp. 2d 1090, 1095 (D.

Minn. 2003)).

         Moreover, “in the prison context, a request for injunctive relief must always

be viewed with great caution because ‘judicial restraint is especially called for in

dealing with the complex and intractable problems of prison administration.’ ”

Goff, 60 F.3d at 520 (quoting Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir.

1982)). And “for an injunction to issue ‘a right must be violated’ and ‘the court

must determine’ whether ‘a cognizable danger of future violation exists and that

danger must be more than a mere possibility.’ ” Id. (quoting Rogers, 676 F.2d at

1214).




                                            2
      Cowherd alleges that a preliminary injunction is necessary because the

prison policy prevented him from timely filing his response in his habeas case. See

Docket 12 at 2; Docket 6 at 1. But Cowherd was able to file his response and has

not alleged that there is a present need for immediate relief. Further, the primary

purpose of a granting a preliminary injunction is to “preserve [the] status quo”

until a hearing or a trial. Rathmann Group, 889 F.2d at 789. If the court were to

grant Cowherd’s motion for preliminary injunction, it would grant the ultimate

relief he seeks. Cowherd was clear in his complaint that he was not seeking

monetary damages but only injunctive and declarative relief. Docket 12 at 3

(asking for the court to issue “a temporary restraining order of the policy” to “set a

hearing on a preliminary injunction at the earliest opportunity” to “compel[] the

defendant to suspend the policy” and to “enter a permanent injunction[.]”).

Because speculative harm is not enough to support a preliminary injunction and

Cowherd has failed to show irreparable harm, his motion for an emergency

preliminary injunction is denied. See Adam-Mellang, 96 F.3d at 299.

      Thus, it is ORDERED that Cowherd’s motion for an emergency preliminary

injunction (Docket 6) is denied.

      Dated March 13, 2020.

                                   BY THE COURT:

                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                          3
